Citation Nr: 1417024	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to VA educational assistance benefits under 10 U.S.C. Chapter 1606, the Montgomery GI Bill for Selected Reserves.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to March 1998 and additional service as a member of the Naval Reserve.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Department of Defense (DoD) initially certified that the Veteran was not eligible for Chapter 1606 benefits because he did not have the requisite 6-year Reserve contract.  The RO again sought verification from DoD, which responded in November 2011 that he did, in fact, have the requisite 6-year contract, but that there was "no election documentation for 1606 benefits on file."  

On the VA Form 9, the Veteran reported that a VA employee at the Muskogee Education Center advised him to contact the Navy Operations Support Center and have his eligibility information updated.  He noted that he contacted Navy Operations in December 2011 and was told that his eligibility information had been updated and now reflected his eligibility for Chapter 1606 benefits.  He was informed to allow 24 hours for the system to reflect the updated information; however, there is no indication that the Education Center ever resubmitted the information to DoD.  

While VA is dependent on eligibility certification from DoD to grant benefits under Chapter 1606, there is competent and credible evidence in this case that such certification may have been given.  Additional development is necessary to determine whether the Veteran is eligible for the benefit sought.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate Department of Defense agency and determine whether the Veteran has basic eligibility for Chapter 1606 benefits.  Include documentation in the claims file as to all requests made and all responses received.  

2.  Readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


